UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4548


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARMATRICE LOVE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:17-cr-00032-IMK-MJA-5)


Submitted: February 22, 2019                                      Decided: March 7, 2019


Before NIEMEYER, KEENAN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, P.C., Richmond, Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darmatrice Love pled guilty, pursuant to a plea agreement, to aiding and abetting

in the maintenance of a drug-involved premises, in violation of 21 U.S.C. § 856(a)(2)

(2012), 18 U.S.C. § 2 (2012). On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal,

but questioning whether the application of a two-level enhancement pursuant to U.S.

Sentencing Guidelines Manual § 2D1.1(b)(12) (2016) constituted impermissible double

counting. Love was notified of his right to file a pro se brief but has not done so. We

affirm.

          As to Love’s claimed sentencing error, because Love failed to object to the

sentencing enhancement below, imposition of that enhancement is reviewed only for

plain error. United States v. Strieper, 666 F.3d 288, 295 (4th Cir. 2012). “To establish

plain error, the appealing party must show that an error (1) was made, (2) is plain (i.e.,

clear or obvious), and (3) affects substantial rights.”      Id. (internal quotation marks

omitted). The Guidelines allow double counting unless specifically prohibited. See

United States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014). “Double counting occurs

when a provision of the Guidelines is applied to increase punishment on the basis of a

consideration that has been accounted for by application of another Guideline provision

or by application of a statute.” Id.; see also United States v. Hampton, 628 F.3d 654, 664

(4th Cir. 2010) (“[T]here is a presumption that double counting is proper where not

expressly prohibited by the guidelines.”). Because the Guidelines do not prohibit the

application of the two-level enhancement under § 2D1.1(b)(12) when a defendant is

                                              2
convicted under 21 U.S.C. § 856, there was no impermissible double counting, and thus

no plain error in the application of USSG § 2D1.1(b)(12).

      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Love, in writing, of the right to

petition the Supreme Court of the United States for further review. If Love requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Love.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3